WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD. (Incorporated in Malaysia) Company No: 501396-U Financial Statements and Supplementary Data for the financial period ended October 5, 2007 Contents Page Report of Independent Registered Public Accounting Firm…………….…………… 1 Balance Sheets as of October 5, 2007 and December 31, 2006….…………… 2 Income Statements for the Period/Years Ended October 5, 2007, December 31, 2006 and 2005…………… 3 Statements of Changes in Equity for the Period/Years Ended October 5, 2007,December 31, 2006 and 2005.…………… 4 Cash Flows Statements for the Period/Years Ended October 5, 2007, December 31, 2006 and 2005…………… 5 Notes to Financial Statements………….…………… 6-15 Report Of Independent Registered Public Accounting Firm To The Members of WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD. (Incorporated in Malaysia) We have audited the accompanying balance sheets of Wells Eastern Asia Displays (M) Sdn.
